DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the non-alcoholic aqueous liquid comprising an oxygen gas content of greater than about 25 ppm (parts per million) to not greater than 50 ppm having a specific gravity greater than 1 g/ml” in lines 3-5.  There was not adequate written description support at the time of filing for the beverage delivery system to have the broad specific gravity range of greater than 1 g/ml.  The disclosure at the time of filing does not provide any particular examples or describes the beverage delivery system being used with an aqueous liquid having a specific gravity of all ranges greater than 1 g/ml.  For example, there is not adequate written description at the time of filing for the non-alcoholic aqueous liquid to have a specific gravity of 100 g/ml.
Claim 1 recites the limitation “the containers” in line 6.  There is insufficient antecedent basis for the beverage delivery system having multiple containers (plural).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites the limitation “wherein the non-alcoholic aqueous liquid comprises the oxygen gas content of greater than about 35 ppm” in lines 1-2.  Claim 1, lines 3-5 already recites “the non-alcoholic aqueous liquid comprising an oxygen gas content of greater than about 25 ppm (parts per million) to not greater than 50 ppm.”  The oxygen gas content range of Claim 5 encompasses oxygen gas concentrations greater than the oxygen gas content range of Claim 1.  For example, Claim 5 encompasses an oxygen gas content of 55 ppm, which is not encompassed by the oxygen gas content ranges claimed in Claim 1.  Therefore, the range of Claim 5 fails to further limit the range of Claim 1.
Claim 6 recites the limitation “wherein the non-alcoholic aqueous liquid comprises the oxygen gas content of greater than about 45 ppm” in lines 1-2.  Claim 1, lines 3-5 already recites “the non-alcoholic aqueous liquid comprising an oxygen gas content of greater than about 25 ppm (parts per million) to not greater than 50 ppm.”  The oxygen gas content range of Claim 6 encompasses oxygen gas concentrations greater than the oxygen gas content range of Claim 1.  For example, Claim 6 encompasses an oxygen gas content of 55 ppm, which is not encompassed by the oxygen gas content ranges claimed in Claim 1.  Therefore, the range of Claim 6 fails to further limit the range of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al. US 2016/0289617 in view of Monsivais US 2015/0079268 and Kruger Jr. et al. US 4,508,744.
Regarding Claim 1, MacKenzie et al. discloses a beverage delivery system comprising a container (holding chamber) comprising a sidewall coupled between an upper surface and a lower surface and an aqueous liquid disposed within the container.  The aqueous liquid is a nutritional beverage which comprises an oxygen gas content of at least about 40 ppm or at least about 50 ppm oxygen (‘617, Paragraph [0028]), which overlaps the claimed oxygen gas content range of greater than about 25 ppm to not greater than 50 ppm.  The aqueous liquid is a fluid and the aqueous liquid is a gas comprising oxygen are disposed within the container to provide a pressure of about 20 psi to about 30 psi on the interior surfaces of the container (‘617, Paragraph [0028]), which falls within the claimed pressure range of between approximately 20 psi and approximately 35 psi and which oxygen necessarily causes a force to push on the interior surfaces of the container.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  In the present instance, the prior art of MacKenzie et al. teaches several examples and ranges which falls within the claimed composition concentration and pressures.  The aqueous liquid is a gas infused nutritional fluid such as an infant drink (‘617, Paragraph [0025]).
MacKenzie et al. does not explicitly state that the gas infused nutritional infant drink fluid is non-alcoholic.  MacKenzie et al. is also silent regarding the aqueous liquid having a specific gravity greater than 1 g/ml.
Monsivais discloses that alcohol content can interfere with normal physiological functions for infants and young children (‘268, Paragraph [0009]) wherein an infant nutritional formula avoids alcohol (‘268, Paragraph [0011]).  The formulas use an alcohol free formulation for young infants since even small amounts of alcohol can adversely affect the user (‘268, Paragraph [0022]).
MacKenzie et al. discloses example embodiments comprising a system and methods for infusing one or more gases into an alcoholic beverage but that the example embodiments are not limited to alcoholic beverages and that any fluid may be substituted for the alcoholic beverages such as dairy product or nutritional supplement fluids (‘617, Paragraph [0042]).  MacKenzie et al. also teaches the gas infused fluid being an infant drink nutritional fluid (‘617, Paragraph [0025]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of MacKenzie et al. used to make an infant nutritional supplemental formula to be a non-alcoholic aqueous liquid for infants since Monsivais teaches that alcohol content can interfere with normal physiological functions for infants and young children using formulas using an alcohol free formulation for young infants since the presence of even small amounts of alcohol can adversely affect the infant (‘268, Paragraph [0022]).
Further regarding Claim 1, MacKenzie et al. modified with Monsivais is silent regarding the aqueous liquid having a specific gravity greater than 1 g/ml.
Kruger Jr. et al. discloses dietetic drinks having a specific gravity of about 1.0 g/ml (‘744, Column 1, lines 14-33), which is closed to but does not explicitly overlap with the prior art.
Both MacKenzie et al. and Kruger et al. are directed towards the same field of endeavor of  beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of MacKenzie et al. and make the aqueous liquid have the claimed specific gravity as taught by the close specific gravity disclosed by Kruger et al. since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).
Further regarding Claim 1, the limitations “wherein the non-alcoholic aqueous liquid within the containers is dosed with liquid oxygen” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  The elected system claims requires a container containing a non-alcoholic aqueous liquid comprising a specific oxygen gas content  concentration range wherein the oxygen gas provides a specific pressure range on interior surfaces of the container.  MacKenzie et al. modified with Monsaivis et al. and Kruger et al. teaches a container containing a non-alcoholic aqueous liquid comprising the claimed oxygen content concentration range wherein the oxygen gas applies the pressure range on the container surfaces of the container.  The method step of dosing the non-alcoholic aqueous liquid within the containers dosed with liquid oxygen as claimed rather than the gaseous oxygen disclosed by MacKenzie et al. does not impart a different final product than the method disclosed by MacKenzie et al. modified with Monsaivis et al. and Kruger et al.  since MacKenzie et al. modified with Monsaivis et al. and Kruger et al. teaches a container containing non-alcoholic aqueous liquid having the claimed oxygen gas concentration content.
Regarding Claim 4, MacKenzie et al. discloses infusing one or more gases such as oxygen into an alcoholic beverage (‘617, Paragraph [0042]).  In the embodiment wherein only one gas wherein the gas is oxygen is infused into the alcoholic beverage, the liquid would be substantially devoid of nitrogen as well as other gases.  It is noted that the presence of the phrase “and/or” encompasses the embodiment of the claimed limitation “wherein the non-alcoholic aqueous liquid is substantially devoid of nitrogen and carbon dioxide.
Regarding Claims 5-6, MacKenzie et al. discloses the liquid comprising an oxygen content of at least about 50 ppm (‘617, Paragraph [0008]), which falls within the claimed oxygen content ranges of greater than about 35 ppm or greater than about 45 ppm.  When as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present instance, the prior art of MacKenzie et al. teaches several examples and ranges which falls within the claimed composition concentrations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie et al. US 2016/0289617 in view of Monsivais US 2015/0079268 and Kruger Jr. et al. US 4,508,744 as applied to claim 1 as further evidenced by “Lactose and Maltodextrin in Baby Milks” (<https://blog.ulula.co.uk/2015/07/24/maltodextrin-lactose-baby-milk/>) (published July 24, 2015).
Regarding Claim 7, MacKenzie et al. discloses the aqueous liquid (infant drink) (‘617, Paragraph [0025]) comprising dairy products such as milk or nutritional supplements (‘617, Paragraph [0042]).  Lactose and Maltodextrin in Baby Milks provides evidence that all baby milks naturally contain lactose wherein lactose is the naturally occurring sugars in milk.  Therefore, the disclosure that MacKenzie et al. teaches the aqueous liquid being an infant milk necessarily comprises sugar.

Response to Amendment
The affidavit filed July 22, 2022 is sufficient to overcome the rejection of Claims 1 and 4-7 based upon the rejections to 35 USC 112(a) regarding the implicit disclosure of the disclosure being directed to a non-alcoholic beverage delivery system.  Applicant contends that the disclosure at the time of filing states that the oxygen content of the beverage is configured to accelerate the rate at which the liver processes ingested toxins and that the oxygen content of the oxygenated liquid is configured to improve the functionality of a drinker’s liver by allowing the liver to accelerate the processing of toxins with the drinker’s blood.  Applicant contends that toxins are inclusive of alcohol which is commonly regarded as a toxin and provides several NPL documents to support the contention that alcohol is a toxin once a sufficient dosage is consumed.  Applicant argues that incorporation of alcohol into the claimed invention would counteract each of the desired results explicitly noted.
Examiner contends that there is implicit written description support for the beverage delivery system being used for a non-alcoholic aqueous liquid.  Therefore, the previous rejections to 35 USC 112(a) have been withdrawn.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) have been withdrawn for the same reasons enumerated in the Response to Amendment section above.
Applicant states on Page 5 of the Remarks that applicant has further clarified Claim 1 for the aqueous liquid to include a specific gravity of greater than 1 g/ml and contends that most alcohols have a lower specific gravity of less than 1 g/ml attributed to alcohol’s lower density in comparison to water.
Examiner notes that applicant does not have adequate written description support for the aqueous liquid to contain a specific gravity of greater than 1 g/ml.  Applicant has not provided any evidence suggesting that all non-alcoholic aqueous liquids have a specific gravity of greater than 1 g/ml.  The disclosure at the time of filing also does not provide adequate written description support for the aqueous liquid to have a specific gravity that falls within the range of greater than 1 g/ml.  There was not adequate written description support at the time of filing for the beverage delivery system to have the broad specific gravity range of greater than 1 g/ml.  The disclosure at the time of filing does not provide any particular examples or describes the beverage delivery system being used with an aqueous liquid having a specific gravity of all ranges greater than 1 g/ml.  For example, there is not adequate written description at the time of filing for the non-alcoholic aqueous liquid to have a specific gravity of 100 g/ml.  Therefore, the limitations “having a specific gravity greater than 1g/ml” is rejected under 35 USC 112(a) as introducing new matter.
Applicant’s arguments with respect to Claims 1 and 4-7 to 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seixas-Mikelus US 2018/0028485 discloses a high citrate level lemonade beverage making a health impact comprising a specific gravity of 1.068 g/mL (‘485, Table 6) (‘485, Paragraph [0057]).
Choung et al. US 2017/0312311 discloses a sports drink (‘311, Paragraph [0032]) comprising a specific gravity of 1.24 or more (‘311, Paragraph [0043]).
Babayan US 4,093,750 discloses dietetic drinks having a specific gravity of 1.00 to 1.02 and citrus oils used as flavoring agents providing a cloud to give the drinks a desirable appearance and to adjust the specific gravity of the flavoring containing phase of a beverage.
Niehr US 2014/0137521 discloses a method of dosing liquid nitrogen into the headspace of filled containers (‘521, Paragraph [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792